DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on May 3, 2021. 
Claim 4 has been cancelled. Claims 1-3 and 5-9 are pending.
Drawings
The drawings were received on May 3, 2021.  These drawings are acceptable, the objection as set forth in the Office Action dated February 10, 2021 is withdrawn.
Response to Arguments
Applicant’s arguments, see page 5, filed May 3, 2021, with respect to claims 1-3 and 5-9 have been fully considered and are persuasive.  The rejection of February 10, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a gear train speed reducer having radially internal planet gear; a radially external annular planet gear; and at least one satellite gear meshing with the internal planet gear and with the external planet gear, wherein the satellite gear is formed by a toothed wheel extending along an axis and comprising at least two annular toothed areas and an annular groove axially located between said toothed areas, for collecting lubricating oil from said toothed areas, wherein said groove is delimited by an axially extending bottom surface and radially extending lateral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659